COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                              NO. 02-13-00395-CV


WALTER CARTER III                                                     APPELLANT

                                         V.

VILLAGE CAPITAL &                                                       APPELLEE
INVESTMENT, LLC


                                      ----------

          FROM COUNTY COURT AT LAW NO. 1 OF TARRANT COUNTY

                                      ----------

                         MEMORANDUM OPINION 1

                                      ----------

      Walter Carter III has appealed from the trial court’s judgment awarding

possession of real property to Village Capital & Investment, LLC in a forcible

detainer suit. Village Capital has filed a motion to dismiss in which it claims that

the appeal is moot because Carter did not supersede the judgment and a writ of



      1
       See Tex. R. App. P. 47.4.
possession has already been executed.       Although this court requested that

Carter respond to the motion, he has not done so.

      An appeal in a forcible detainer action becomes moot upon execution of a

writ of possession unless the defendant holds and asserts a meritorious claim of

right to current, actual possession of the premises. Marshall v. Housing Auth. of

San Antonio, 198 S.W.3d 782, 787–88 (Tex. 2006); Brewer v. Green Lizard

Holdings, L.L.C., No. 02-13-00119-CV, 2013 WL 5303064, at *1 (Tex. App.––

Fort Worth Sept. 19, 2013, no pet.) (mem. op.). Because we have not received

any response showing that Carter holds and is asserting a meritorious claim as

to current, actual possession of the premises, we grant Village Capital’s motion

and dismiss the appeal for want of jurisdiction. See Tex. R. App. P. 42.3(a);

Marshall, 198 S.W.3d at 790; Wigenton v. Housing Auth. of City of Dallas, No.

05-13-01172-CV, 2014 WL 1018651, at *1 (Tex. App.––Dallas Mar. 17, 2014, no

pet. h.) (mem. op.).

                                                    PER CURIAM

PANEL: LIVINGSTON, C.J.; DAUPHINOT and GARDNER, JJ.

DELIVERED: April 10, 2014




                                       2